COURT OF APPEALS FOR THE
                                          FIRST DISTRICT OF TEXAS AT HOUSTON

                                                        ORDER ON MOTION
Cause number:                      01-13-00708-CV
Style:                             Stage Stores, Inc.
                                   v. Jon Gunnerson
                    *
Date motion filed :                November 13, 2013
Type of motion:                    Motion to file agreed record
Party filing motion:               Appellant
Document to be filed:              Agreed record

Is appeal accelerated?        No

If motion to extend time:
         Original due date:
         Number of previous extensions granted:                      Current Due date:
         Date Requested:

Ordered that motion is:

                   Granted
                    If document is to be filed, document due:
                     Absent extraordinary circumstances, the Court will not grant appellant additional motions to extend
                    time
                   Denied
                   Dismissed (e.g., want of jurisdiction, moot)
                   Other: _____________________________________
          Appellant’s motion to file agreed record is denied. Further, the Court strikes the record filed by the
          parties on November 13, 2013. Texas Rule of Appellate Procedure 34 does not allow the parties to file
          their own agreed record directly with this Court. See TEX. R. APP. P. 34.2 (“By written stipulation filed
          with the trial court clerk, the parties may agree on the contents of the appellate record.”). However, to the
          extent the parties believe that relevant items were not included in the clerk’s record previously filed with
          this Court, the parties “may by letter direct the trial court clerk to prepare, certify, and file in the
          appellate court a supplement containing the omitted item[s].” TEX. R. APP. P. 34.5(c)(1). Further, to the
          extent that documents contained in the clerk’s record are illegible, these documents are considered
          effectively destroyed and “the parties may, by written stipulation, deliver a copy of [the destroyed items] to
          the trial court clerk for inclusion in the clerk’s record or a supplement.” TEX. R. APP. P. 34.5(e).

Judge's signature: /s/ Laura C. Higley
                     

Panel consists of       ____________________________________________

Date: November 26, 2013

November 7, 2008 Revision